           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

FRANK C. WARNER                                             PLAINTIFF

v.                       No. 3:18-cv-169-DPM

U.S. DEPARTMENT OF EDUCATION,                            DEFENDANT
Betsy DeVoss, Secretary


                                ORDER
     Warner's unopposed motion, NQ 40, is granted as modified.
Warner's combined response to the Department's cross motion and
reply on his motion was due 17 January 2020. NQ 29 at 1. Given his
eye-related issues, he may have until 7 February 2020 to file this paper.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge
